

115 HR 2930 IH: Drone Innovation Act of 2017
U.S. House of Representatives
2017-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2930IN THE HOUSE OF REPRESENTATIVESJune 16, 2017Mr. Lewis of Minnesota (for himself, Ms. Brownley of California, Mr. Rokita, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo develop a civil unmanned aircraft policy framework, a pilot program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Drone Innovation Act of 2017. 2.DefinitionsIn this Act the following definitions apply:
 (1)Civil aircraftThe term civil aircraft, with respect to an unmanned aircraft system, means that the unmanned aircraft is not a public aircraft as defined in section 40102 of title 49, United States Code.
 (2)Local governmentThe term local government means a unit of government that is a subdivision of a State, such as city, county, or parish. (3)Local operationThe terms local operation and local in nature refer to flights or portions of civil unmanned aircraft that occur in airspace—
 (A)up to 200 feet above ground level; and (B)the lateral boundaries of a State, local, or Tribal government’s jurisdiction.
 (4)Small unmanned aircraftThe term small unmanned aircraft has the same meaning as such term is defined in section 331(6) of the FAA Reform and Modernization Act of 2012.
 (5)StateThe term State means each of the several States, the District of Columbia, and the territories and possessions of the United States.
 (6)Tribal GovernmentThe term Tribal Government means the governing body of an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
			3.Civil unmanned aircraft policy framework
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall, after consultation with State, local, and Tribal officials, and other appropriate stakeholders, publish a civil unmanned aircraft local operation policy framework in the Federal Register.
 (b)ContentsThe policy framework required pursuant to subsection (a) shall— (1)provide guidelines to aid States, local, and Tribal governments in harmonizing and, to the degree possible, standardizing reasonable time, manner, and place limitations and other restrictions on operations of civil and small unmanned aircraft that are local in nature;
 (2)take into account the economic and non-economic benefits, such as civic or educational uses, of small or civil unmanned aircraft operations;
 (3)provide guidelines to aid States, local, and Tribal governments in creating an environment that is hospitable to innovation and fosters the rapid integration of unmanned aircraft into the national airspace system; and
 (4)aid States, local, and Tribal governments in adopting technologies, such as unmanned traffic management systems, that will enable notification to operators regarding reasonable time, manner, and place limitations on operations of civil and small unmanned aircraft that are local in nature.
 (c)AnalysisIn crafting the policy framework and in prescribing any future regulations or standards related to civil unmanned aircraft systems, the Secretary of Transportation shall define the scope of the preemptive effect of any civil unmanned aircraft regulations or standards pursuant to section 40103 or 41713 of title 49, United States Code. Such regulations or standards shall be limited to the extent necessary to ensure the safety and efficiency of the national airspace system for interstate commerce, and shall preserve the legitimate interests of State, local, and Tribal governments, including—
 (1)protecting public safety; (2)protecting personal privacy;
 (3)protecting property rights; (4)managing land use; and
 (5)restricting nuisances and noise pollution. (d)LimitationsIn formulating and implementing the policy framework required pursuant to subsection (a) and any future regulations, policies or standards related to civil unmanned aircraft systems, the Secretary shall abide by and be guided by the following fundamental principles:
 (1)Any limitation on small or civil unmanned aircraft should be consistent with maintaining the safe use of the navigable airspace and the legitimate interests of State, local, and Tribal governments.
 (2)Innovation and competition are best served by a diverse and competitive small and civil unmanned aircraft systems industry.
 (3)Any limitation on small or civil unmanned aircraft should not create an unreasonable burden on interstate or foreign commerce.
 (4)The operation of small and civil unmanned aircraft systems that are local in nature have more in common with terrestrial transportation than traditional aviation.
 (5)As it relates to the time, manner, and place of unmanned aircraft local operations, and the need to foster innovation, States, local, and Tribal governments uniquely possess the constitutional authority, the resources, and the competence to discern the sentiments of the people and to govern accordingly.
 (6)Relying upon technology solutions, such as unmanned traffic management, provided by private industry, will effectively solve policy challenges.
 (7)State, local and Tribal officials are best positioned to make judgments and issue dynamic limitations around events, including, fires, accidents and other first responder activity, public gatherings, community events, pedestrian thoroughfares, recreational activities, cultural activities, heritage sites, schools, parks and other inherently local events and locations, which may justify limiting unmanned aircraft activity that is local in nature while balancing the activities or events against the need for innovation.
 (8)The economic and non-economic benefits, of small and civil unmanned aircraft operations may be best achieved by empowering the State, local, and Tribal governments to create a hospitable environment to welcome innovation.
 (9)Innovation and competition in the unmanned aircraft industry are best served enabling State, local, and Tribal governments to experiment with a variety of approaches to policies related to unmanned aircraft.
 (10)The Department of Transportation shall, when making policy related to small or civil unmanned aircraft systems, recognize that problems that are merely common to the State, local, and Tribal governments will not justify Federal action because individual State, local, and Tribal governments, acting individually or together, can effectively deal with such problems and may find and implement more innovation friendly policies than Federal agencies.
 (11)The Department shall, when making policy related to small or civil unmanned aircraft systems, provide timely information and assistance to State, local, and Tribal governments that will ensure collaboration.
				4.Pilot program on Federal partnerships
 (a)In generalNot later than 9 months after the date of the enactment of this Act, the Secretary of Transportation shall enter into agreements with not less than 20 and not more than 30 State, local, or Tribal governments to establish pilot programs under which the Secretary shall provide technical assistance to such governments in regulating the operation of small and civil unmanned aircraft systems, including through the use of the latest available technologies for unmanned traffic management, notice, authorization, and situational awareness with respect to reasonable time, manner, and place limitations and restrictions pursuant to section 3.
 (b)SelectionIn selecting among State, local and Tribal governments for purposes of establishing pilot programs under subsection (a), the Secretary shall seek to enter into agreements with—
 (1)governments that vary their size and intended approach to regulation of small and civil unmanned aircraft systems;
 (2)governments that demonstrate a willingness to partner with technology providers and small and civil unmanned aircraft operators; and
 (3)at least two of each of the following: State governments, county governments, city governments, and Tribal Governments.
 (c)Unmanned aircraft systems traffic management systemThe Secretary shall coordinate with the Administrator of the National Aeronautics and Space Administration to ensure that participants in pilot programs established under subsection (a) are consulted in the development of the unmanned aircraft systems traffic management system under section 2208 of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190, 49 U.S.C. 40101 note) and the pilot program under section (b) of such section.
 (d)Report requiredNot later than 18 months after establishment of the pilot programs required by subsection (a), the Secretary shall coordinate with pilot program participants to submit to Congress, and make available to the public, a report identifying best practices for State, local, and Tribal governments to regulate the operation of small and civil unmanned aircraft systems and to collaborate with the Federal Aviation Administration with respect to the regulation of such systems.
			5.Preservation
 (a)Rights to privacyIn prescribing regulations or standards related to civil or small unmanned aircraft systems, the Secretary shall not authorize the operation of a small or civil unmanned aircraft in airspace local in nature above property where there is a reasonable expectation of privacy without permission of the property owner.
			(b)Causes of action, claims, and remedies
 (1)In generalNothing in this section shall be construed to preempt, displace, or supplant any Federal, State, or Tribal common law rights or any Federal, State, or Tribal statute or common law right creating a remedy for civil relief, including those for civil damages, or a penalty for a criminal law.
 (2)Cause of actions upheldNothing in this section shall preempt or preclude any cause of action for personal injury, wrongful death, property damage, inverse condemnation, trespass, nuisance or other injury based on negligence, strict liability, products liability, failure to warn, or any other legal theory of liability under any maritime law, or any Federal, State, or Tribal common law or statutory theory, except that no cause of action, claim or remedy may be made solely because of the transit of an unmanned aircraft through airspace local in nature over private property in the absence of proof that such transit substantially interfered with the owner or lessee’s use or enjoyment of the property or repeatedly transited the airspace local in nature above the owner’s property.
 (c)Private airspaceNotwithstanding any other provision of law, the Secretary shall not issue any rule or regulation that impedes or operates contrary to the authority of a State, local, or Tribal government to define private property rights as it applies to unmanned aircraft in the airspace above property that is local in nature.
 (d)Rights to operateA State or local government may not unreasonably or substantially impede the ability of a civil unmanned aircraft, from reaching the navigable airspace. Unreasonable or substantial impeding of a civil unmanned aircraft from reaching the navigable airspace includes—
 (1)outright bans on overflights of the entirety of the lateral boundaries of a State or local government’s jurisdiction;
 (2)excessively large prohibitions on overflights of areas of local significance such that access to airspace is so impeded as to make flight within the lateral boundaries of a State or local government’s jurisdiction nearly impossible; and
 (3)a combination of restrictions intended to unreasonably impede or having the practical effect of unreasonably impeding the ability of a civil unmanned aircraft from reaching the navigable airspace.
 (e)Right-of-WayNothing in this section shall be construed to prevent an operator or pilot from operating a small or civil unmanned aircraft over their own property, right of way, easement, lands, or waters.
			6.Statutory construction
 (a)Judicial reviewAn action taken by the Secretary of Transportation under any of sections 4XXXW–4XXXY is subject to judicial review as provided under section 46110 of title 49, United States Code.
 (b)Civil and criminal jurisdictionNothing in this Act (including the amendments made by this Act) may be construed to diminish or expand the civil or criminal jurisdiction of—
 (1)any Tribal Government relative to any State or local government; or (2)any State or local government relative to any Tribal Government.
 (c)LimitationNothing in this Act (including the amendments made by this Act) may be construed to— (1)affect manned aircraft operations or the authority of the Federal Aviation Authority (in this section referred to as FAA) with respect to manned aviation;
 (2)affect the right of the FAA to take emergency action, including the right to issue temporary flight restrictions;
 (3)affect the right of the FAA to pursue enforcement action against unsafe unmanned aircraft operators; and
 (4)affect the right of first responders to access airspace in the event of an emergency. 